Title: To George Washington from the Baltimore Mechanical Society, 4 June 1793
From: Baltimore Mechanical Society
To: Washington, George



Sir,
Baltimore 4th June 1793.

Having our hopes and expectations principally fixed on the National Government for Protection, and encouragement in our various pursuits; and being sensible that our happiness and prosperity in a great measure depend on the continuance of Peace and our being in a State of Amity with the European Nations now engaged in War.
We beg leave in addition to what others of our fellow Citizens of this Town, have presented, to express the high sense we entertain,

of the Wisdom and goodness which dictated your late Declaration of the disposition of the Government to observe a strict Neutrality towards the Belligerent Powers who are now desolating the finest Countries of Europe. Our Country lately experienced all the miseries of a desolating and cruel War but by the interposition of a kind Providence, the Americans were enabled under your wise direction, and patriotic exertions during their arduous struggle, to secure the invaluable blessings they now enjoy. Being thus exalted to the possession of Civil and Religious Liberty, and enjoying the benefits of a free and equal Government: we cannot divest ourselves of sympathy for all, who struggle for the same blessings. But the miseries of War we deprecate, and circumstanced as our Country and Government are; the generous French will acquiesce with the American Citizens, in the acknowledgment of that Political truth, which you have wisely enjoined “That the duty and Interest of the United States require that we should with Sincerity and good Faith, adopt and pursue a Conduct Friendly and impartial towards the belligerant Powers” this conduct we do for ourselve adopt and mean to pursue, and we are persuaded it will be the conduct of all our good and virtuous Citizens. Peace will thus be preserved, the true Interest of our Country promoted, Happiness extended, and an asylum secured to the oppressed of every Nation and Country. Signed by order of the Society at their Stated quarterly meeting
 Adam Fonerden. President of the Society Attest Charles Peale Polk Secty
